Citation Nr: 0303357	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  96-41 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cardiomyopathy.

2.  Entitlement to service connection for essential 
hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran had active service from May 1969 to May 1977.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied service 
connection for a heart disorder.  In January 1997, December 
1999, and November 2000, the Board remanded the issue to the 
RO for further development.  The December 1999 Board remand 
added the issue of service connection for hypertension as an 
intertwined issue.  The current decision will address the 
issue of service connection for hypertension, and the issue 
of service connection for a heart disorder will be the 
subject of another Board remand.


FINDING OF FACT

The veteran's hypertension was first manifested during active 
military service.


CONCLUSION OF LAW

Hypertension was incurred during active duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  This law defines the obligations of 
the VA with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

First, with respect to the VA's duty to notify the veteran of 
information and evidence needed to substantiate and complete 
a claim for service connection.  In Board remands, the 
statement of the case and numerous supplemental statements of 
the case the veteran has been effectively notified of the 
information and evidence necessary to substantiate his claim.  
The record shows that the veteran has been informed most 
recently in June 2001 correspondence that the VA would 
provide assistance him getting any evidence, and he was 
provided VA forms (VA Form 21-4142) that provide for 
authorization for release of medical records relative to any 
private medical treatment.  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)).  The record shows that the 
veteran has identified medical records that he deemed 
pertinent to his claim, and the VA has obtained all such 
records.  The Board concludes that the requirements of the 
VCAA have been satisfied and, therefore, a decision on the 
merits at this time does not violate the VCAA or prejudice 
the veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection will be rebuttably presumed for 
certain chronic diseases, including hypertension which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The veteran's March 1969 service entrance examination noted 
normal blood pressure (138/88), but his service medical 
records contain numerous blood pressure reading with 
diastolic pressure 90 or greater, including a blood pressure 
reading of 140/110 on a May 1974 periodic examination, when 
hypertension was diagnosed.  On the medical history portion 
of his April 1977 service separation examination, the veteran 
reported that he had had high blood pressure, and the 
examiner noted that it had been normal with weight loss and 
was normal on examination today.  Clinical examination showed 
his blood pressure was 120/80.  It was noted that a chest x-
ray was normal, and the heart and vascular systems were 
described as normal.  

The veteran's initial claim for service connection for a 
heart disorder was received in July 1995.  Since that time 
there has been an extensive medical record developed that 
shows numerous heart evaluations since 1992.  The record 
contains diagnoses pertaining to the cardiovascular system 
and other disorders, and the record shows some elevate blood 
pressure readings.  The records show that the veteran was 
prescribed Atenol in 1997, and this medication was changed to 
Toprol in 1998.

A VA cardiology examination in March 2001 was conducted to 
determine whether the veteran had cardiovascular disease, 
including hypertension, that was related to service.  The 
examining doctor reviewed the medical record in detail and 
diagnosed idiopathic dilated cardiomyopathy, not related to 
the veteran's military service, and essential hypertension.  
He said that the hypertension obviously was present during 
service with the documented reading of 140/110. 

In this case we have a veteran who had been diagnosed with 
hypertension by a VA doctor who has opined that the 
hypertension was present during service.  In view of these 
findings, the Board is satisfied that service connection for 
hypertension is warranted.


ORDER

Service connection for hypertension is granted 


REMAND

The veteran is claiming, in part, that his cardiovascular 
disease is secondary to hypertension.  In light of the 
current grant of service connection the case is remanded to 
the RO for the following:

The RO should readjudicate the claim for 
service connection for a heart condition, 
including the claim for service 
connection on a secondary basis.  If the 
claim remains denied, the veteran and 
representative should be provided a 
supplemental statement of the case 
containing notice of all relevant actions 
taken on the claims for benefits, and law 
and regulations pertinent to the issue of 
secondary service connection.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



